
	
		II
		110th CONGRESS
		1st Session
		S. 79
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish within the United States Marshals Service a
		  short term State witness protection program to provide assistance to State and
		  local district attorneys to protect their witnesses in homicide and major
		  violent crime cases and to provide Federal grants for such
		  protection.
	
	
		1.Short titleThis Act may be cited as the
			 Witness Security and Protection Act of
			 2007.
		2.Short Term State
			 Witness Protection Section
			(a)In
			 generalChapter 37 of title 28, United States Code, is amended by
			 adding at the end the following:
				
					570.Short Term
				State Witness Protection Section
						(a)In
				generalThere is established in the United States Marshals
				Service a Short Term State Witness Protection Section which shall provide
				protection for witnesses in State and local trials involving homicide or other
				major violent crimes pursuant to cooperative agreements with State and local
				criminal prosecutor's offices and the United States attorney for the District
				of Columbia.
						(b)EligibilityThe
				Short Term State Witness Protection Section shall give priority in awarding
				grants and providing services to criminal prosecutor’s offices in States with
				an average of not less than 100 murders per year during the 5-year period
				immediately preceding an application for protection, as calculated using the
				latest available crime statistics from the Federal Bureau of
				Investigation.
						.
			(b)Chapter
			 analysisThe chapter analysis for chapter 37 of title 28, United
			 States Code, is amended by striking the items relating to sections 570 through
			 576 and inserting the following:
				
					
						570. Short Term State Witness Protection
				Section.
					
					.
			3.Grant
			 program
			(a)DefinitionsIn
			 this section—
				(1)the term
			 eligible prosecutor's office means a State or local criminal
			 prosecutor's office or the United States attorney for the District of Columbia
			 that is located in a State with an average of not less than 100 murders per
			 year during the most recent 5-year period, as calculated using the latest
			 available crime statistics from the Federal Bureau of Investigation; and
				(2)the term
			 serious violent felony has the same meaning as in section
			 3559(c)(2) of title 18, United States Code.
				(b)Grants
			 authorized
				(1)In
			 generalThe Attorney General is authorized to make grants to
			 eligible prosecutor's offices for the purpose of providing short term
			 protection to witnesses in trials involving homicide or serious violent
			 felony.
				(2)AllocationEach
			 eligible prosecutor's office receiving a grant under this section may
			 either—
					(A)use the grant to
			 provide witness protection; or
					(B)pursuant to a
			 cooperative agreement with the Short Term State Witness Protection Section of
			 the United States Marshals Service, credit the grant to the Short Term State
			 Witness Protection Section to cover the costs to the section of providing
			 witness protection on behalf of the eligible prosecutor's office.
					(c)Application
				(1)In
			 generalEach eligible prosecutor's office desiring a grant under
			 this section shall submit an application to the Attorney General at such time,
			 in such manner, and accompanied by such information as the Attorney General may
			 reasonably require.
				(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
					(A)describe the
			 activities for which assistance under this section is sought; and
					(B)provide such
			 additional assurances as the Attorney General determines to be essential to
			 ensure compliance with the requirements of this section.
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $90,000,000 for each of the fiscal years 2008, 2009, and
			 2010.
			
